                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

BIKRAMJEET SINGH                                                            PLAINTIFF


v.                        CASE NO. 3:17-CV-00022 BSM

PASCHALL TRUCK LINES, INC. and
JASON PALMER                                                            DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 9th day of April 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
